Appeal from an order of the Family Court, Oneida County (Frank S. Cook, *1059J.), entered June 9, 2003 in a proceeding pursuant to Family Ct Act article 6. The order dismissed the motion of the law guardian after it was withdrawn and vacated a temporary order, dated March 25, 2003.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488 [1978]; Matter of Brown v Starkweather, 197 AD2d 840, 841 [1993], lv denied 82 NY2d 653 [1993]; see also CPLR 5511). Present—Scudder,